NUMBER 13-19-00271-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


FRANCISCO JAVIER ZAMARRIPA,                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 139th District Court
                           of Hidalgo County, Texas.



                       ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
                          Order Per Curiam

       This cause is before the Court on appellant's fourth unopposed motion for

extension of time to file the brief. Appellant’s brief was originally due to be filed on

September 23, 2019, and this Court previously granted appellant three extensions for the

filing of appellant’s brief in this cause.
         The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, exigent circumstances exist, and in the interest of justice, appellant's

fourth motion for extension of time to file the brief should be granted with order. The Court,

however, looks with disfavor upon the delay caused by counsel's failure to have filed a

brief in this matter.

         IT IS THEREFORE ORDERED that the Honorable Traci Evans, counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on May 15, 2020.

If the Honorable Traci Evans fails to file the appellate brief with this Court on or before

5:00 p.m. on May 15, 2020, then the Honorable Traci Evans is ORDERED to make

arrangements, with the Clerk of the Court, to appear via telephone on May 18, 2020 at

9:00 a.m., to show cause why Honorable Traci Evans should not be held in contempt of

court.

         The Honorable Traci Evans is admonished, absent further exigent circumstances,

this Court may find counsel in contempt for failing to follow its orders.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of April, 2020.




                                              2